J-S44042-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JAMES DAMON HOUGH

                            Appellant                No. 426 WDA 2014


                 Appeal from the PCRA Order February 6, 2014
              In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0011935-1992


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                            FILED OCTOBER 31, 2014

       James Damon Hough (Hough) appeals, pro se, from the order entered

in the Court of Common Pleas of Allegheny County, February 6, 2014,

denying him relief on his second petition1 filed pursuant to the Post

Conviction Relief Act (PCRA) 42 Pa.C.S. §9541 et seq.        The PCRA court

denied the petition, without a hearing and after Pa.R.Crim.P. 907 notice had

been given, on the basis the petition was untimely. After a thorough review

of the submissions by the parties, relevant law, and the certified record, we

affirm.

       Before we begin our analysis of this matter, we note that,
____________________________________________


1
  Hough filed a PCRA petition in 1998 seeking nunc pro tunc relief. This
petition was granted. After his judgment became final, Hough’s first PCRA
petition was filed in 2001 and was denied in 2002. No appeal was taken.
This petition was filed in June 2012.
J-S44042-14



       [o]ur standard of review of a trial court order granting or
       denying relief under the PCRA calls upon us to determine
       whether the determination of the PCRA court is supported by the
       evidence of record and is free of legal error. The PCRA court's
       findings will not be disturbed unless there is no support for the
       findings in the certified record.

Commonwealth v. Heredia, 97 A.3d 392, 394 (Pa. Super. 2014) (citation

omitted).

       Hough was 17 years old when he was convicted of first-degree murder

for the shooting death of Ronald Davis.          The mandatory term of life

imprisonment was imposed.2 Davis obtained the right to file a direct appeal

of his conviction, nunc pro tunc. He obtained no relief and his judgment of

sentence became final on November 21, 2000 when time expired for Hough

to seek review by the U.S. Supreme Court.3          See Commonwealth v.

Feliciano, 69 A.3d 1270, 1275 (Pa. Super. 2013) (under the PCRA,

petitioner's judgment of sentence becomes final ninety days after our

Supreme Court rejects his or her petition for allowance of appeal since

petitioner had ninety additional days to seek review with the United States

Supreme Court); 42 Pa.C.S. § 9545(b)(3); U.S.Sup.Ct.R. 13(1).

____________________________________________


2
   The applicable statute at the time was 18 Pa.C.S. § 1102, mandating either
life imprisonment or imposition of death sentence following conviction of
first-degree murder.
3
 A panel of our court denied Hough relief. See Commonwealth v. Hough,
754 A.2d 18 (Pa. Super. 2000) (unpublished memorandum). Subsequently,
our Supreme Court denied Hough’s petition for allowance of appeal. See
Commonwealth v. Hough, 760 A.2d 851 (Pa. 2000) (August 23, 2000).



                                           -2-
J-S44042-14



          Pursuant to the PCRA, a defendant has one year from date his or her

judgment of sentence becomes final to file a PCRA petition.         42 Pa.C.S. §

9545(b)(1). Therefore, Hough had until November 21, 2001 to file for PCRA

relief.    The one-year time limit applies to all PCRA petitions, not just the

first. Id. Although his first PCRA petition was timely, this petition, filed on

July 12, 2012 is facially untimely.

          However, Hough has claimed one of the three exceptions to the one-

year rule applies to this claim. Specifically, he argues the application of a

newly recognized constitutional right as announced by the United States

Supreme Court4 in Miller v. Alabama, 132 S. Ct. 2455 (2012). Miller held

that mandatory life sentences without the opportunity for parole for

juveniles violated the 8th Amendment prohibition against cruel and unusual

punishment.       Subsequently, the Pennsylvania Supreme Court held that

Miller did not provide retroactive relief.              See Commonwealth v.

Cunningham, 81 A.3d 1 (Pa. 2013).                The United States Supreme Court

denied certiorari on January 9, 2014. See Cunningham v. Pennsylvania,

134 S. Ct. 2724 (June 9, 2014).                 Therefore, Miller does not apply

retroactively.      Because retroactive application is a requirement for a

petitioner to benefit from the timeliness exception at Section 9545(b)(1)(iii),
____________________________________________


4
  See 42 Pa.C.S. § 9545(b)(1)(iii) (the right asserted is a constitutional right
that was recognized by the Supreme Court of the United States or the
Supreme Court of Pennsylvania after the time period provided in this section
and has been held by that court to apply retroactively).



                                           -3-
J-S44042-14



Hough cannot claim entitlement to that exception. Accordingly, his petition

is untimely.    The timeliness requirements of the PCRA are jurisdictional in

nature, and when the petition is untimely neither our Court nor the post-

conviction     court   may   address   the   merits   of   the   petition.   See

Commonwealth v. Lewis, 63 A.3d 1274, 1280-81 (Pa. Super. 2013).

      Because the PCRA court’s finding that Hough’s petition was untimely is

supported by the record and is free from legal error, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2014




                                       -4-